Citation Nr: 1546366	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1970 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Buffalo, New York, Regional Office (RO) which denied service connection for tinnitus and hearing loss.  In May 2014, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2014, the Board denied service connection for tinnitus and hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In June 2015, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the November 2014 Board decision; and remanded the Veteran's appeal to the Board.

In August 2015, the Veteran was informed that the Veterans Law Judge who had conducted his May 2014 Board hearing had retired and he, therefore, had a right to an additional hearing before a different Veterans Law Judge.  In August 2015, the Veteran indicated that he did not want an additional Board hearing.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus originated during active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service.  In a September 2011 written statement from the Veteran, he stated that he served as a yeoman for the chaplain of the U.S.S. John F. Kennedy during his entire four years of active service and that his office was directly below the flight deck of the aircraft carrier where he was exposed to "constant noise from jet engines, launch catapults and arresting cables systems."  

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records reflect that he served aboard the U.S.S. John F. Kennedy, an air craft carrier.  It is, therefore, conceded that he had in-service aircraft noise exposure.  

A March 2000 VA treatment record conveys that the Veteran was diagnosed with tinnitus.  In his September 2011 written statement, the Veteran asserted that he had a "constant ringing in his ears." 

The report of a March 2012 VA audiology examination states that the Veteran reported that his "[b]ilateral tinnitus began many years ago but he could not recall specific onset."  The Veteran was diagnosed with tinnitus.  The examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom of the Veteran's hearing loss and less likely than not related to his in-service noise exposure.  

At the May 2014 Board hearing, the Veteran testified that he first noticed his recurrent tinnitus during service.

The evidence of record is in conflict as to the etiology of tinnitus.  While the examination report conveys that the tinnitus is not a result of the Veteran's in-service noise exposure, the Veteran asserts that his tinnitus began during active service.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The June 2015 JMR directs that the March 2012 VA audiological examination failed to address the high frequency hearing loss (HFHL) diagnosed at the Veteran's physical examination for service separation.  The JMR observed further that the examiner concluded that the Veteran's bilateral hearing loss was less likely than not related to active service as it was not shown in service or at service separation.

The Court has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although a VA examination was obtained, as the examiner based the opinion solely on the absence of corroborating service treatment records and the examiner failed to address the noted high-frequency hearing loss on service separation, the Board finds another VA examination is necessary.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

In light of the JMR and the above cited authorities, the Board finds that further VA examination is necessary.

Clinical documentation dated after April 2012 is not of record.  VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  




Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hearing loss problems, including that provided after April 2012.

2.  Schedule the Veteran for a VA audiological evaluation in order to obtain an opinion as to the nature and etiology of his hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure, including the finding of "HFHL" noted at service separation; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


